January 28, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                IN THE INTEREST OF S.A.H, A MINOR CHILD

                               NO. 14-12-00618-CV

                        _____________________________

       This cause, an appeal from the trial court’s child custody modification order,
signed July 10, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant, Crystal Taylor, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.